Filed June 25, 2019




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-19-00424-CV

 IN RE BUCKNER ADOPTION AND MATERNITY SERVICES, INC., ET AL, Relators

                  Original Proceeding from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04583-C


                                         ORDER
                        Before Justices Myers, Nowell, and Molberg

      Based on the Court’s opinion of this date, we DENY relators’ amended petition for writ of

mandamus.




                                               /Lana Myers/
                                               LANA MYERS
                                               JUSTICE